          1
                                                                                            JUN 17Z019
         2
                                                                                           SUSAN Y SOONQ
         3                                                                            fcrmSiS5;i!;5iFRiCT COURT
                                                                                      NGWHERNtHSTRICT OF CAUFORRflA
         4                                   UNITED STATES DISTRICT COURT

          5                                 NORTHERN DISTWCT OF CALIFORNIA

          6

          7   USA,                                                   CaseNo.3:19-mj-70944 (LB)
                              Plaintiff,
          8
                                                                     Charging District's Case No.
                       V.
          9
                                                                     3:13-cr-00035-RCJ-WGC
         10    THOMAS NELSON LUPOLD,

                              Defendant.
         11


     a   12                                COMMITMENT TO ANOTHER DISTRICT
Io t2I   13          The defendant has been ordered to appear in the District of Nevada

         14   The defendant may need an interpreter for this language:.
OT   O

5        15          The defendant:           ( ) will retain an attorney.
CO *n

•2 O     16                                   (X) is requesting court-appointed counsel.
*2 i     17          The defendant remains in custody after the initial appearance.
•l^
         18                                                                       I




         19          IT IS ORDERED: The United States Marshal must transport the defendant, together with

         20   a copy of this order, to the charging district anddeliver the defendant to the United States Marshal
         21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer
         22   of thecharging district should immediately notify the United States Attorney and the Clerk of the
         23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

         24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
         25   charging district.

         26   Dated: June 17, 2019

         27
                                                                 LAUREL BEELER
                                                                 United States Magistrate Judge
         28
